Citation Nr: 1312392	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  03-25 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for the purpose of Department of Veterans Affairs benefits.



REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty in the United States Army from May 1972 to May 1975, and from April 1977 to February 1979; he died in December 1998.  The appellant is seeking recognition as the surviving spouse of the Veteran for the purpose of Department of Veterans Affairs benefits.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 determination issued by the above Department of Veterans Affairs (VA) Regional Office (RO) that confirmed and continued a prior denial of recognition of the appellant as the Veteran's surviving spouse for VA benefit purposes.  (That claim had been denied by the Board in an unappealed decision issued in August 2002.)  In a July 2011 decision, the Board reopened the claim and denied it on the merits.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2012, the Court issued an order that vacated the July 2011 Board decision and remanded the matter on appeal for readjudication consistent with a Joint Motion for Partial Remand (Joint Motion) by the parties.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional development is necessary in the current appeal.  Accordingly, further appellate consideration will be deferred and this case is REMANDED for action as described below.

The evidence of record includes an extract from a North Carolina civil case processing system judgments index that indicates that someone with a name very similar to the appellant's may have been divorced from someone with a name similar to the Veteran's in Stanley County in October 1993.  However, none of the associated documents have been obtained in order to ascertain whether or not the parties are the same as in this case or if it is a divorce.  On remand, this should be rectified. 

The evidence of record includes a copy of a September 1994 divorce decree from the District Court in Clark County, Nevada.  The evidence of record also includes letters from the Veteran, dated in July 1994, and September 1994, indicating that he was living in Las Vegas and wanted his VA checks sent to him in Nevada.

Proof of divorce or termination of a prior marriage can be established by a certified copy or certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree.  38 C.F.R. § 3.205(b).  The validity of a divorce decree, regular on its face, will be questioned by VA only when such validity is put in issue by a party thereto or a person whose interest in a claim for VA benefits would be affected thereby.  38 C.F.R. § 3.206.  In cases where recognition of the decree is thus brought into question, where the issue is whether the Veteran was single or married (dissolution of a subsisting marriage), there must be a bona fide domicile in addition to the standards of the granting jurisdiction respecting validity of divorce.  38 C.F.R. § 3.206(a).  

The appellant has put forth contentions to the effect that the 1994 divorce was not valid.  In effect, she argues that the District Court in Clark County, Nevada lacked jurisdiction over her marriage to the Veteran because he did not establish a bona fide domicile in Nevada.  In addition, the appellant has alleged that she was not properly served with notice of the proceeding.  Under the circumstances, the Board believes that the appellant has effectively placed in issue the validity of the 1994 Nevada divorce and therefore, additional development is necessary in order to comply with provisions of 38 C.F.R. § 3.206.

Accordingly, this case is REMANDED to the RO for the following actions: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Assure that all notification and development action required by 38 U.S.C. A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed.  

2.  Contact the appropriate court entity for Stanley County in North Carolina and request that a search for all forms, pleadings and records, together with any documents related to service of process, motions, publication requirements, domicile requirements, etc., be undertaken regarding the October 1993 court action between the parties with the last name of the Veteran and the appellant.  To assist the search inquiry, provide a copy of the North Carolina civil case processing system judgments index that identifies the case in question.  Undertake any follow-up or alternative search actions to obtain these records if a divorce proceeding is shown.  All documents obtained as a result of this action should be associated with the claims file.

3.  Contact the appropriate court entity for Clark County in Nevada and request that a search for all forms, pleadings and records, together with any documents related to service of process, motions, publication requirements, domicile requirements, etc., be undertaken regarding the Veteran's September 1994 divorce decree.  In particular, obtain all documents relating to the Veteran's domicile and corroboration of residency.  Undertake any follow-up or alternative search actions.  All documents obtained as a result of this action should be associated with the claims file.

4.  Contact the Veteran's attorney in the divorce proceedings:  Michael Pontoni, Esq. 64 N. Pecos Rd, Suite 100, Henderson, NV  89074, provide him with the Veteran's name and any other appropriate identifying information regarding the September 1994 divorce action, and request that he provide a written response, along with copies of any information in his possession, regarding:  (1) whether the Veteran intended to reside in Nevada for an indefinite period of time in September 1994 divorce; and (2) whether the Veteran did, in fact, reside in the state for at least 6 weeks prior to the commencement of the divorce action.

5.  After completion of the above, obtain an opinion from the Las Vegas Regional Counsel.  The Regional Counsel must be requested to review the evidence of record and provide an opinion as to whether the September 1994 Decree of Divorce entered in the District Court in Clark County, Nevada was legally valid, void or voidable.  Specifically, the Regional Counsel should address the evidence of record with respect to the bona fide domicile requirement, i.e., (1) whether the Veteran intended to reside in Nevada for an indefinite period of time in September 1994 divorce; and (2) whether the Veteran did, in fact, reside in the state for at least 6 weeks prior to the commencement of the divorce action.  The rationale for the opinion should be explained fully, and should include appropriate citations to controlling statutes, regulations and precedent case law. 

6.  Then readjudicate the claim on appeal with formal consideration as to the validity of the September 1994 divorce.  The decision must include findings as to bona fide domicile and all other standards of Nevada respecting the validity of the September 1993 divorce.  

7.  If the benefit sought on appeal remains denied, the appellant and her attorney must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations (including 38 C.F.R. § 3.206) considered pertinent to the issue currently on appeal and a detailed analysis of the reasons and bases for the RO's decision.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

